        Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 1 of 31

     KIMBERLY J. DEL GRECO                                   November 21, 2019
     JOE HOLCOMBE vs UNITED STATES                                           1

·1· · · · · ·IN THE UNITED STATES DISTRICT COURT

·2· · · · · · FOR THE WESTERN DISTRICT OF TEXAS

·3· · · · · · · · · SAN ANTONIO DIVISION

·4

·5

·6· ·JOE HOLCOMBE, et al.· · ·)· · NO. 5:18-CV-00555-XR

·7· ·Plaintiffs· · · · · · · ·)· · (Consolidated cases)

·8· ·-vs-· · · · · · · · · · ·)

·9· ·UNITED STATES OF· · · · ·)

10· ·AMERICA· · · · · · · · · )

11· ·Defendant· · · · · · · · )

12

13

14· · · · Videotaped Deposition of Kimberly J. Del Greco

15· · · · · · · · · · ·Washington, DC

16· · · · · · · ·Thursday, November 21, 2019

17· · · · · · · · · · · ·11:55 a.m.

18

19· ·Job No: J4693104

20· ·Pages:· 1-201

21· ·Reported by:· Kenneth Norris

22


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 2 of 31

   KIMBERLY J. DEL GRECO                                   November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                          13

·1· · · · A.· ·Yes.

·2· · · · Q.· ·So we don't have a judge or a jury here but

·3· ·it's just as if you were trying -- testifying before a

·4· ·Court?

·5· · · · A.· ·Yes.

·6· · · · Q.· ·You understand that you represent the FBI in

·7· ·what's called a Federal Rule of Civil Procedure 30

·8· ·(b)(6) deposition?

·9· · · · A.· ·Yes, I do.

10· · · · Q.· ·Do you have the authority to speak on behalf

11· ·of the FBI today?

12· · · · A.· ·Yes, I do.

13· · · · Q.· ·Do you understand you have an obligation to

14· ·testify about the information known to the FBI or

15· ·readily available to the FBI on the matters that

16· ·you're here to testify about today?

17· · · · A.· ·Yes, I do.

18· · · · Q.· ·Can you -- and before we get any further,

19· ·can you briefly describe or tell me your understanding

20· ·of your role today?

21· · · · A.· ·I'm here to represent the FBI.· The

22· ·information that we receive from our Federal, State,


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 3 of 31

   KIMBERLY J. DEL GRECO                                   November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                          14

·1· ·Local and Tribal partners, how we use that

·2· ·information.

·3· · · · Q.· ·And what background, if any, prepared you

·4· ·for that type of knowledge?

·5· · · · · · ·MR. STERN:· Objection.

·6· · · · · · ·THE WITNESS:· Clarify?

·7· ·BY MR. JACOB:

·8· · · · Q.· ·Sure.· And that's a perfect example.                I

·9· ·asked a bad question and you don't understand it, to

10· ·just let me know and I'll be able -- I'll be happy to

11· ·rephrase.· Okay?

12· · · · A.· ·Okay.

13· · · · Q.· ·Can you briefly tell me your history with

14· ·the FBI?

15· · · · A.· ·Yes.· For sure.

16· · · · · · ·I'm on my 29th year of government service.

17· ·I started in -- at the FBI in -- as an analyst and was

18· ·promoted through the ranks.· I have led the National

19· ·Instant Criminal Background Check Section.

20· · · · · · ·I led the Biometric Services Section.                I

21· ·went back to the National Instant Criminal Background

22· ·Check Section, and then I was promoted to the deputy


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 4 of 31

   KIMBERLY J. DEL GRECO                                   November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                          15

·1· ·assistant director and I oversee the NICS section, the

·2· ·Biometric section and our IT component at the CJIS

·3· ·Division and that's the Criminal Justice Information

·4· ·Service Division in Clarksburg, West Virginia for the

·5· ·FBI.

·6· · · · Q.· ·You gave me a lot there.· I might have to

·7· ·break it down a little bit, if you don't mind.

·8· · · · · · ·First I appreciate your public service to

·9· ·the country.

10· · · · A.· ·Thank you.

11· · · · Q.· ·You said that you started with the FBI.

12· ·Have you been with the FBI your entire career?

13· · · · A.· ·Except for the first five years, I was with

14· ·the Department of Education.

15· · · · Q.· ·Okay.· And you also said that you led the

16· ·National Instant Criminal Background Search System.

17· ·And it seems like you led it for a certain amount of

18· ·time and then you moved on to do something else, and

19· ·then you came back multiple times in your career.· Is

20· ·that fair?

21· · · · A.· ·That is correct.

22· · · · Q.· ·So how many years in total would you say you


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 5 of 31

   KIMBERLY J. DEL GRECO                                   November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                          24

·1· · · · · · ·Or a delay, and that indicates that -- that

·2· ·puts a three-day hold and we provide then the Brady

·3· ·date in which the FFL could transfer the firearm.

·4· · · · Q.· ·Okay.· I'll go ahead and mark as an exhibit.

·5· · · · · · ·(Del Greco Exhibit No. 1 was marked for

·6· ·identification.)

·7· ·BY MR. JACOB:

·8· · · · Q.· ·Ms. Del Greco, I've handed you Exhibit 1.

·9· ·Do you have the Exhibit 1 in front of you?

10· · · · A.· ·Yes, I do.

11· · · · Q.· ·Have you ever seen Exhibit 1 before?

12· · · · A.· ·Yes, I have.

13· · · · Q.· ·If you wouldn't mind flipping to Page 9 of

14· ·Exhibit 1.

15· · · · A.· ·(Witness complies.)

16· · · · Q.· ·Do you see Paragraph 7 on Page 9 of

17· ·Exhibit 1?

18· · · · A.· ·Yes, I do.

19· · · · Q.· ·Have you read that paragraph before today?

20· · · · A.· ·Yes, I have.

21· · · · Q.· ·Are you prepared to discuss the subjects

22· ·contained within Paragraph 7 of Exhibit 1 today?


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 6 of 31

   KIMBERLY J. DEL GRECO                                   November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                          25

·1· · · · A.· ·I'm prepared to discuss how the FBI receives

·2· ·the information into our systems and what we do with

·3· ·that information to protect the citizens of the United

·4· ·States.

·5· · · · Q.· ·Well, let me direct you back to my question.

·6· · · · · · ·Are you prepared to discuss the subjects

·7· ·within Paragraph 7 of Exhibit 1?

·8· · · · · · ·MR. STERN:· Objection.

·9· · · · · · ·THE WITNESS:· I'm here to represent the FBI

10· ·and the process in which NICS processes -- receives

11· ·information and processes firearm background checks.

12· ·BY MR. JACOB:

13· · · · Q.· ·Okay.· Are there any subjects within

14· ·Exhibit 7 that you're unprepared to discuss today?

15· · · · A.· ·In relation to NICS, NIBRS and UCR do not

16· ·have any correlation at all to an NICS processing for

17· ·firearm background check.

18· · · · Q.· ·So, is it your testimony you're unprepared

19· ·to discuss topics related to NIBRS as identified in

20· ·Paragraph 7 of Page 9 of Exhibit 1?

21· · · · · · ·MR. STERN:· Objection.

22· · · · · · ·THE WITNESS:· NIBRS and UCR do not correlate


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 7 of 31

   KIMBERLY J. DEL GRECO                                   November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                          36

·1· ·a timely manner aided the NICS section to ensure

·2· ·public safety by the denying 120 -- 120,497 firearm

·3· ·background checks in 2016."

·4· · · · Q.· ·Okay.· First, is it a true statement that in

·5· ·2016, 120,497 firearm background checks were denied?

·6· · · · A.· ·That is correct.

·7· · · · Q.· ·Okay.· And is it a true statement that being

·8· ·able to view valuable information in a timely manner

·9· ·aided the NICS section in ensuring public safety?

10· · · · A.· ·It did.

11· · · · Q.· ·Fair to say that NICS is a program designed

12· ·to ensure public safety?

13· · · · · · ·MR. STERN:· Objection.

14· · · · · · ·THE WITNESS:· It is.

15· ·BY MR. JACOB:

16· · · · Q.· ·Would it be fair to say that the NICS system

17· ·decreases the risks of shooting deaths by keeping guns

18· ·out of the hands of felons?

19· · · · A.· ·No.

20· · · · Q.· ·Why is that?

21· · · · A.· ·I think guns are obtained in many different

22· ·ways.· Our job is to process the firearm background


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 8 of 31

   KIMBERLY J. DEL GRECO                                   November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                          37

·1· ·check solely.· That's it.

·2· · · · Q.· ·Okay.· Do you think NICS decreases the risk?

·3· · · · · · ·I'm not saying eliminates the risk.· I'm

·4· ·saying, does NICS help decrease the risk of shooting

·5· ·deaths by keeping guns out of the hands of felons?

·6· · · · A.· ·We've never done a study to determine that.

·7· · · · Q.· ·Okay.· Well, do you agree that in order for

·8· ·NICS -- the NICS system to work, the FBI needs

·9· ·accurate collection of data and reporting of felons?

10· · · · A.· ·Yes.

11· · · · Q.· ·Do you agree that the more information that

12· ·you have, the more dangerous criminals that you can

13· ·prevent from acquiring firearms?

14· · · · A.· ·I think the more information we have, the

15· ·better decisions we can make.· Yes.

16· · · · Q.· ·Sure.· Do you agree that the more

17· ·information you have about deniable offenses of

18· ·individuals, the better decisions that you can make in

19· ·preventing individuals who shouldn't have firearms

20· ·under federal law from acquiring those firearms?

21· · · · A.· ·Yes.

22· · · · Q.· ·Would you expect government agencies to


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 9 of 31

   KIMBERLY J. DEL GRECO                                   November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                          38

·1· ·accurately collect and report deniable offenses to the

·2· ·FBI?

·3· · · · · · ·MR. STERN:· Objection.

·4· · · · · · ·THE WITNESS:· Yes.

·5· ·BY MR. JACOB:

·6· · · · Q.· ·Would you expect government agencies to

·7· ·accurately collect and report fingerprints of

·8· ·individuals with deniable offenses and report them to

·9· ·the FBI?

10· · · · · · ·MR. STERN:· Objection.

11· · · · · · ·THE WITNESS:· Fingerprints are submitted to

12· ·the FBI with a criminal arrest.

13· ·BY MR. JACOB:

14· · · · Q.· ·And would you expect government agencies to

15· ·submit fingerprints to the FBI upon a criminal arrest?

16· · · · A.· ·Yes.

17· · · · Q.· ·Would you expect government agencies to

18· ·collect fingerprints and submit them to the FBI upon a

19· ·criminal arrest?

20· · · · A.· ·Yes.

21· · · · Q.· ·Would you expect government agencies to

22· ·correct missing or incorrect information about


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 10 of 31

   KIMBERLY J. DEL GRECO                                    November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                           39

·1· ·individuals with deniable offenses?

·2· · · · A.· ·Please clarify.

·3· · · · Q.· ·Sure.· If a government agency sends

·4· ·information about an individual with a deniable

·5· ·offense that is incomplete, for example, would you

·6· ·expect them to correct it in a timely fashion?

·7· · · · A.· ·We expect updates to the record as they're

·8· ·adjudicated through the process.

·9· · · · Q.· ·Sure.· Would you agree with me that

10· ·government agencies should collect and submit deniable

11· ·offenses in a timely fashion?

12· · · · · · ·MR. STERN:· Objection.

13· · · · · · ·THE WITNESS:· Yes.

14· ·BY MR. JACOB:

15· · · · Q.· ·Would you agree with me that when government

16· ·agencies fail to share data on dangerous individuals

17· ·with deniable offenses, they unnecessarily expose the

18· ·public to an increased risk of gun violence?

19· · · · A.· ·I can't surmise that.

20· · · · Q.· ·Why is that?

21· · · · A.· ·That's an opinion that I would have.

22· · · · Q.· ·Well, let me ask you this:· Is that an


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 11 of 31

   KIMBERLY J. DEL GRECO                                    November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                           56

·1· ·system searches these three databases in Exhibit 2,

·2· ·Page 7, right?

·3· · · · · · ·MR. STERN:· Objection.

·4· · · · · · ·THE WITNESS:· The NICS system searches the

·5· ·three databases.

·6· ·BY MR. JACOB:

·7· · · · Q.· ·Yes.

·8· · · · · · ·So what is the Interstate Identified Index?

·9· · · · A.· ·It's a database that houses all of the

10· ·criminal history records associated with an arrest

11· ·charge with a ten print, fingerprint card.

12· · · · Q.· ·What is the National Crime Information

13· ·Center?

14· · · · A.· ·It's a database that houses wanted persons

15· ·protection orders and other property files.

16· · · · Q.· ·Does the National Information Center contain

17· ·a database of NICS denies -- take that question back.

18· ·Let me ask that again.

19· · · · · · ·Does the National Crime Information Center

20· ·contain a database of individuals who the NICS has

21· ·previously denied a firearm to?

22· · · · A.· ·It has a denied persons file within it.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 12 of 31

   KIMBERLY J. DEL GRECO                                    November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                           57

·1· · · · Q.· ·And what is the NICS indices?

·2· · · · A.· ·The NICS indices is a database that houses

·3· ·prohibitors that could not reside in the triple I or

·4· ·the NCIC, and they are an automatic denial when hit

·5· ·upon.

·6· · · · Q.· ·Okay.· And this is going to help me sort of

·7· ·understand where everything lays in the bigger scheme

·8· ·of things.

·9· · · · · · ·So if we could kind of build an

10· ·organizational chart for a second.

11· · · · · · ·So you have the NICS Background Search

12· ·System that searches these three databases; the III,

13· ·the NCIC and the NICS indices, correct?

14· · · · A.· ·It automatically searches all three

15· ·databases, correct.

16· · · · Q.· ·Sure.· And what about this Department of

17· ·Homeland Security?· There's a non-solid line to that

18· ·one?

19· · · · A.· ·If there's a non-U.S. citizen, then we would

20· ·access that database to look at their holdings.

21· · · · Q.· ·Okay.· So for U.S. citizens, we're not

22· ·worried about the Department of Homeland Security,


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 13 of 31

   KIMBERLY J. DEL GRECO                                    November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                           81

·1· ·conviction and verify that that's an accurate

·2· ·relationship.

·3· · · · Q.· ·Okay.· Well, but their job is a lot easier

·4· ·if you find a conviction for a felon within the NICS

·5· ·database, correct?

·6· · · · · · ·MR. STERN:· Objection.

·7· · · · · · ·THE WITNESS:· It depends on the prohibitor.

·8· ·BY MR. JACOB:

·9· · · · Q.· ·Well, I'm talking about a felony conviction,

10· ·a crime punishable by more than a year in prison?

11· · · · A.· ·Yes.

12· · · · Q.· ·That's instant denial, right?

13· · · · A.· ·If the record's provided.

14· · · · Q.· ·Sure.

15· · · · A.· ·If it's available.

16· · · · Q.· ·And obviously in order for that system to

17· ·work, you have to have the record of the felony

18· ·conviction, right?

19· · · · · · ·MR. STERN:· Objection.

20· · · · · · ·THE WITNESS:· I mean, in most instances that

21· ·would make it work.· But we have to do a lot of

22· ·research on our records.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 14 of 31

   KIMBERLY J. DEL GRECO                                    November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                          127

·1· · · · Q.· ·Now, I wanted to talk a little bit -- I have

·2· ·another exhibit for you.

·3· · · · · · ·We'll mark this as Exhibit 9.

·4· · · · · · ·(Del Greco Exhibit No. 9 was marked for

·5· ·identification.)

·6· ·BY MR. STERN:

·7· · · · Q.· ·Do you have Exhibit 9 in front of you?

·8· · · · A.· ·Yes.

·9· · · · Q.· ·What is Exhibit 9?

10· · · · A.· ·It's a memorandum of understanding between

11· ·the Department of Defense and the FBI.

12· · · · Q.· ·And is it a true and correct copy of the

13· ·memorandum of understanding between the Department of

14· ·Defense and the FBI?

15· · · · A.· ·Yes.

16· · · · Q.· ·Have you seen this document before today?

17· · · · A.· ·Yes, I have.

18· · · · Q.· ·Can you tell me what the purpose of this

19· ·memorandum of understanding between DOD and FBI is?

20· · · · A.· ·It is so the Agency, it's the FBI's

21· ·agreement that the Agency provide prohibiting

22· ·information to the NICS.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 15 of 31

   KIMBERLY J. DEL GRECO                                    November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                          128

·1· · · · Q.· ·Okay.· So is it fair to say that under this

·2· ·agreement, the Department of Defense undertook the

·3· ·obligation to provide the FBI deniable offenses for

·4· ·use in the NICS Background Search System?

·5· · · · A.· ·Yes.

·6· · · · Q.· ·I want to take a look at a couple of things

·7· ·that this document notes.

·8· · · · · · ·Do you see Page 3 of Exhibit 9 which is

·9· ·Bates stamped 4117?

10· · · · A.· ·Yes.

11· · · · Q.· ·And do you see the section titled Terms of

12· ·Disclosure?

13· · · · A.· ·Yes.

14· · · · Q.· ·Under A, do you see that paragraph titled A?

15· · · · A.· ·Yes.

16· · · · Q.· ·Records of elements.· "The DOD will provide

17· ·data from the Defense Incident Base Reporting System,

18· ·a system of records subject to Privacy Act

19· ·requirements.· Should the DOD determine it possesses

20· ·relevant records from sources other than the DIBRS,

21· ·the DOD also requires to provide those records

22· ·expeditiously."


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 16 of 31

   KIMBERLY J. DEL GRECO                                    November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                          129

·1· · · · · · ·Can you tell me what the DOD is agreeing to

·2· ·here?

·3· · · · A.· ·They are agreeing to provide prohibiting

·4· ·information to the NICS system.

·5· · · · Q.· ·And not only just prohibiting information

·6· ·from the NICS -- to the NICS system, but the DOD is

·7· ·agreeing to provide prohibiting information that's

·8· ·contained within their DIBRS, D-I-B-R-S, database.· Is

·9· ·that fair?

10· · · · · · ·MR. STERN:· Objection.

11· · · · · · ·THE WITNESS:· It says DIBRS and other

12· ·sources, other than DIBRS, correct.

13· ·BY MR. JACOB:

14· · · · Q.· ·Sure.· So the DOD is agreeing in this

15· ·contract with the FBI that they will take any

16· ·information that has prohibiting offenses within their

17· ·DIBRS database and provide it to the NICS background

18· ·search system.· Is that fair?

19· · · · · · ·MR. STERN:· Objection.

20· · · · · · ·THE WITNESS:· Yes, that's correct.

21· ·BY MR. JACOB:

22· · · · Q.· ·But not only just the DIBRS database, if


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 17 of 31

   KIMBERLY J. DEL GRECO                                    November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                          130

·1· ·they have information in other databases, they'll

·2· ·provide it to the NICS system, true?

·3· · · · A.· ·Correct.

·4· · · · Q.· ·And would you look at Page 5 of Exhibit 9?

·5· ·Do you have that in front of you?

·6· · · · A.· ·Yes.

·7· · · · Q.· ·Do you see Paragraph 8?

·8· · · · A.· ·Yes.

·9· · · · Q.· ·And Paragraph 8 it says, "The DOD will be

10· ·responsible for ensuring the accuracy and validity of

11· ·the data it provides to the FBI and agrees to correct

12· ·any record determined to be invalid or incorrect."

13· ·True statement?

14· · · · A.· ·Yes.

15· · · · Q.· ·So here, the DOD is saying, look, if there's

16· ·data that we provide the FBI that's just wrong,

17· ·incomplete, we're going to fix it.· Layman terms?

18· · · · · · ·MR. STERN:· Objection.

19· · · · · · ·THE WITNESS:· Correct.

20· ·BY MR. JACOB:

21· · · · Q.· ·With regard to Devin Kelly and the data that

22· ·the FBI had, I think we've discussed at length that


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 18 of 31

   KIMBERLY J. DEL GRECO                                    November 21, 2019
   JOE HOLCOMBE vs UNITED STATES                                          131

·1· ·the FBI didn't have the information it needed for the

·2· ·NICS Background Search System for Devin Kelly,

·3· ·correct?

·4· · · · · · ·MR. STERN:· Objection, mischaracterizes

·5· ·previous testimony.

·6· · · · · · ·THE WITNESS:· Correct.

·7· ·BY MR. JACOB:

·8· · · · Q.· ·Is it fair to say that at no point did

·9· ·either DOD or the Air Force correct that missing

10· ·information?

11· · · · A.· ·Correct.

12· · · · Q.· ·We talked a little bit about the

13· ·conversations you had before this deposition and I

14· ·want to make sure the record is clear.

15· · · · · · ·You said that you -- and I don't want to

16· ·hear anything about what you talked to with these

17· ·individuals over here -- but you said that you did

18· ·talk to Mr. Stern and Ms. Bumgardner?

19· · · · · · ·MS. BUMGARDNER:· Bumgardner.

20· ·BY MR. JACOB:

21· · · · Q.· ·Other than these two individuals, did you

22· ·talk to anyone else about this deposition or this


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
       Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 19 of 31

     KIMBERLY J. DEL GRECO                                   November 21, 2019
     JOE HOLCOMBE vs UNITED STATES                                         200

·1· · · · · · ·REPORTER'S CERTIFICATE:

·2· · · · · · ·District of Columbia

·3· · · · · · ·City of Washington, to wit:

·4· · · · · · · · ·I, KENNETH NORRIS, a Notary Public of

·5· ·the District of Columbia, City of Washington, do

·6· ·hereby certify that the within named witness

·7· ·personally appeared before me at the time and place

·8· ·herein set out, and after having been duly sworn by

·9· ·me, according to law, was examined.

10· · · · · · · · · I further certify that the examination

11· ·was recorded stenographically by me and this

12· ·transcript is a true record of the proceedings.

13· · · · · · · · · I further certify that I am not of

14· ·counsel to any of the parties, nor in any way

15· ·interested in the outcome of this action.

16· · · · · · · · · As witness my hand and notarial seal

17· ·this 21st day of November, 2019.

18· · · · · · · · · · · · · · __________________________

19· · · · · · · · · · · · · · · · ·KENNETH NORRIS

20· · · · · · · · · · · · · · · · ·Notary Public

21· ·My Commission Expires:· 1-4-24

22


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 20 of 31




             IN THE UNITED STATES DISTRICT FOR
               THE WESTERN DISTRICT OF TEXAS
                   SAN ANTONIO DIVISION

JOE HOLCOMBE, et. al,                §          NO. 5:18-CV-00555-XR

Plaintiffs                           §   Consolidated with:
                                     §   5:18-cv-00712-XR {Vidal)
                                     §   5:18-cv-00881-XR (U/iO
                                     §   5:18-cv-00944-XR {Ramsey)
                                     §   5;18-cv-00949-XR {McNulty)
UNITED STATES OF                     §   5:18-cv-00951-XR {Wall)
AMERICA,                             §   5:18-cv-01151-XR (Amador)
                                     §   5:19-cv-00184-XR {Brown)
Defendant                            §   5:19-cv-00289-XR {Ward)
                                     §   5:19-cv-00506-XR {Workman)
                                     §   5:19-cv-00678-XR {Colbath)
                                     §   5:19-cv-00691-XR (Bradere)
                                     §   5:19-cv-00706-XR (Loofem^6dZ)
                                     §   5:19-cv-00714-XR {Solis)
                                     §   5:19-cv-00715-XR {McKenzie)
                                     §   5:19-cv-00805-XR (Curreoio)
                                     §   5:19-cv-00806'XR {Macias)



                    NOTICE OF DEPOSITION

       To: Defendant, United States of America, by and through
           its attorney, Paul Stern, United States Department of
           Justice, Three Constitution Square, 175 N Street,
           N.E., Washington, DC 20002.

    From: Plaintiffs, Vidal, et. al, 5:18-cv-712-XR, McNulty, et.
          al, 5:18-cv-00949-XR; Wall, et. al, 5:18-cv-00951-XR;
          Solis, et. al, 5:19-cv-00714-XR, and McKenzie, 5:19-cv-
          00715-XR.




                                 Page 1 of 12                            EXHIBIT
Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 21 of 31




          CJIS, NICS, NGI, DMDC, NIBRS, DIBRS, lAFIS, or
          NCIC.


     6.   Handouts, manuals, course materials, or other documents
          concerning the training or education of any Air Force
          employee on fingerprint collection and final disposition
          submission procedures.




                               Page 12 of 12
Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 22 of 31




    Please take notice that under Fed. R. Civ. P. 30(b)(6), the above Plaintiffs
will take the deposition of the Defendant, United States of America, by oral
examination using video, audio, and stenographic means, at the following
location and date:

                     Date:   September 12, 2019

                 Location:   United States Attorney’s Office
                             601 NW Loop 410, Ste. 600
                             San Antonio, Texas 78216

                     Time:   9:00 AM CST

         Court Reporter:     Res Ipsa or designee

             Videographer:   Res Ipsa or designee

    The deposition will continue from day to day until completed, with such
breaks, as necessary. Pursuant to Rule 30(b)(6), the United States of America
shall designate one or more officers, directors, managing agents, or other
persons who consent and are knowledgeable to testify on the United States’
behalf with respect to the subject matters set forth in attached Exhibit A. A
request to produce documents permitted under Rule 30(b)(2) is attached as
Exhibit B.



                              DEFINITIONS

    Please see applicable definitions in W.D. Tex. Local Rule CV-26(b)(l)-(7).
The singular form of any word shall include within its meaning the plural
form of the word and vice versa. For your convenience. Plaintiffs have
duplicated those definitions here:




                                     Page 2 of 12
 Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 23 of 31




     Communication. The term “communication” means the transmittal of
information (in the form offsets, ideas, inquiries or otherwise).

     Document. The term “document” is defined to be synonymous in
meaning and equal in scope to the usage of this term in Federal Rule of Civil
Procedure 34(a). A draft of a nonidentical copy is a separate document within
the meaning of this term.

     Identify (With Respect to Persons). When referring to a person, to
“identify*' means to give, to the extent known, the person’s full name, present
or last known address, e-maU address, and telephone number, and when
referring to a natural person, additionally, the present or last known place of
employment. Once a person has been identified in accordance with this
subparagraph, only the name of that person need be listed in response to
subsequent discovery requesting the identification of that person.

    Identify (With Respect to Documents). When referring to documents,
“to identify” means to give, to the extent known, the (i) type of document; (ii)
general subject matter; (iii) date of the document; and (iv) author(s),
addressee(s), and recipient(s).

    Parties. The terms “plaintiff* and “defendant” as well as a party's fuU or
abbreviated name or pronoun referring to a party mean the party and, where
applicable, its officers, directors, employees, partners, corporate parent,
subsidiaries or affiliates. This definition is not intended to impose a discovery
obligation on any person who is not a party to the litigation.

    Person. The term “person” is defined as any natural person or business,
legal or governmental entity or association.




                                     Page 3 of 12
Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 24 of 31




    Concerning. The term “concerning” means relating to, referring to,
describing, evidencing or constituting.




                                     Page 4 of 12
Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 25 of 31




                              ACRONYMS

The following acronyms apply to this notice:

    Acronym                 Meaning

    AFOSI                   Air Force Office of Special Investigations

    CJIS                    Criminal Justice Information Services

    DIBRS                   Defense Incident-Based Reporting System

    DMDC                    Defense Manpower Data Center

   DoD                      Department of Defense

   DODIG                    Department of Defense Inspector General

   I2MS                     Investigative Information Management
                            System

   lAFIS                    Integrated Automated Fingerprint
                            Identification System

   NCIC                     National Crime Information Center

   NGI                      Next Generation Identification

   NIBRS                    National Incident-Based Reporting System

   NICS                     National Instant Criminal Background
                            Check System

   USAF                     United States Department of Air Force




                                   Page 5 of 12
Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 26 of 31




Respectfully Submitted,



/s/ Jason P. Steed                /s/ Jamal K. Alsaffar
Jason P. Steed                    Jamal K. Alsaffar
JSteed@kilpatricktownsend.com     JAlsaffar@nationaltriallaw.com
Texas Bar No. 24070671            Texas Bar No. 24027193
Kilpatrick Townsend & Stockton    Tom Jacob
LLP                               TJacob@nationaltriallaw.com
2001 Ross Avenue, Suite 4400      Texas Bar No. 24069981
Dallas, TX75201                   Whitehurst, Harkness, Brees,
Office 214-922-7112               Cheng, Alsaffar & Higginbotham
Fax 214-853-5731                  & Jacob PLLC
Counsel for Vidal, McNulty, and   7500 Rialto Blvd, Bldg. Two, Ste 250
WaU                               Austin, TX 78735
                                  Office 512-476-4346
                                  Fax 512-476-4400
                                  Counsel for Vidal, McNulty,
                                  McKenzie, Solis, Ramirez
                                   and Wall




                              Page 6 of 12
Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 27 of 31




                    CERTIFICATE OF SERVICE

    By our signatures above, we certify that a copy of this pleading, Notice of
Deposition, has been sent to the following on August 22, 2019 via email and
certified mail, return receipt requested.



JOSEPH H. HUNT                                 JOHN PANISZCZYN
Assistant Attorney General .                   Civil Chief
United States Dept, of Justice                 United States Attorney’s Office
Civil Division                                 Western District of Texas

JOHN F. BASH                                  JAMES G. TOUHEY, JR.
United States Attorney                        Director, Torts Branch
Western District of Texas                     United States Dept, of Justice
                                              Civil Division

KIRSTEN WILKERSON                             STEPHEN E. HANDLER
Assistant Director, Torts Branch              Senior Trial Counsel, Torts Branch
United States Dept, of Justice                United States Dept, of Justice
Civil Division                                Civil Division

PAUL DAVID STERN                              STEPHEN TERRELL
Trial Attorney, Torts Branch                  Trial Attorney, Torts Branch
United States Dept, of Justice                United States Dept, of Justice
Civil Division                                Civil Division
CLAYTON R. DIEDRICHS                          JAMES E. DINGIVAN
Assistant United States Attorney              Assistant United States Attorney

JIM F. GILLIGAN
Assistant United States Attorney




                                     Page 7 of 12
Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 28 of 31




                             EXHIBIT A

   Examination is requested on the following subject matter areas:



     1.    The identity of persons, and identity and location of
           documents referenced in the DODIG-2015-011 Report.



     2.    The identity of persons, and identity and location of
           documents referenced in the DODIG 2016-081 Report.


     3.    The identify of persons, and identity of location of
           documents referenced in the DODIG 2018-035 Report.


     4.    The identity of persons, and identity and location of
           documents referenced in the DODIG-2019-030 report.



     5.    Training or education USAF personnel received
           concerning fingerprint collection and final disposition
           submission procedures, including submission to the FBI
           CJIS, NIBRS, or DIBRS. This topic concerns training or
           education given to personnel involved in the investigation,
           court-martial, or confinement of Devin Kelley between
           July 1, 2011 and December 14, 2012, whether they
           received the training at the time or some earlier time.
           This topic includes, but is not limited to: (a) the training
           or education provided by the Air Force Security Forces
           Academy at Joint Base San Antonio-Lackland, Texas; (b)
           the 65-day course at the security Forces Academy
           covering basic military police functions; (c) formal or
           informal training; (d) “on-the-job” training or education;
           (e) recurring or annual training or education; and (f)




                                  Page 8 of 12
Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 29 of 31




          training or education provided by the Naval Corrections
          Academy.



          Policies, procedures, practices, checklists, and protocols
          concerning Air Force Security Force’s and AFOSI’s
          execution of DoD Instruction 7730.47-M Volume 1. This
          topic includes, but is not limited to, the monthly
          submission of information to the DMDC and the DIBRS
          database for centralization of the collection of
          information reportable by the DoD Components pursuant
          to The Brady Handgun Violence Prevention Act of 1993.
          This topic includes but is not limited to, information
          concerning I2MS, as noted on pages 8—9 of DODIG-2015-
          011.


          Policies, procedures, practices, checklists, and protocols
          concerning the FBI CJIS NICS database and how other
          databases such as Next Gen (NGI) (formerly Integrated
          Automated Fingerprint Identification System (lAFIS)),
          NCIC, NIBRS, and Uniform Crime Report (UCR) are used
          to populate it. This topic includes, but is not limited to,
          the process by which the FBI receives and subsequently
          uses the information from DIBRS to prevent the purchase
          of firearms by any person prohibited by one of the eight
          listed categories.


    8.   Policies, procedures, practices, checkhsts, and protocols
         concerning the Air Force Security Force’s and AFOSI’s
         execution of DoD Instruction 5505.11. This topic includes,
         but is not limited to, the submission of fingerprints and
         final disposition reports to FBI CJIS by both the Air Force
         Security Force and AFOSI. This topic includes, but is not
         Limited to, the process by which Devin KeUe5^s




                                Page 9 of 12
Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 30 of 31




           fingerprints and final disposition report should have been
           reported to FBI CJTS.


     9.    Policies, procedures, practices, checklists, and protocols
           concerning probable cause determinations by a Staff
           Judge Advocate, especially to include, when a
           determination should be made, and any training given to
           guide Judge Advocates on probable cause determinations.



           Policies, procedures, practices, checklists, and protocols
           concerning the USAF Corrections System policy for post­
           trial inmates during in-processing concerning the
           submission of fingerprints and final disposition reports to
           the FBI. This topic includes, but is not limited to, the
           collection of Devin Kelley’s fingerprints and submission of
           his final disposition report by the confinement facility
           personnel.


     11.   Policies, procedures, practices, checklists, and protocols
           put in to place following DODIG-2015-081 pertaining to
           the AFOSI’s NCIC program director to ensure that
           fingerprints and final disposition reports are submitted to
           lAFIS (NGI) according to DoD Instruction 5505.11.




                                 Page 10 of 12
Case 5:18-cv-00555-XR Document 249-3 Filed 08/21/20 Page 31 of 31




                                 EXHIBIT B

    Under Fed. R. Civ. P. 34(b)(2), you are commanded to attend and testify
at the above specified time and place; you are commanded to produce the
below designated documents, electronically stored information, or tangible
things in your possession, custody, or control. The following requests do not
seek any communication to or from your legal counsel. Please produce a true
and correct copy of the following within thirty (30) days of this notice or at
the deposition, whichever is sooner. If produced before the deposition date,
please produce these documents electronically. If produced at the deposition,
please produce a physical copy of the document for examination and marking
as a deposition exhibit, as well as an electronic version of the document in its
native format.



      1.     Your current curriculum vitae or resume.



      2.     Documents you reviewed in preparation for this
             deposition.



      3.     Policies, procedures, practices, checklists, or protocols
             concerning the topics covered in Exhibit A.


      4.     Reports, notes, logs, letters, communication, or other
             documents you have authored or have been sent to you
             concerning this case or the topics covered in Exhibit A.



      5.    Charts, diagrams, PowerPoints, illustrations, or other
            demonstrative aids that illustrate the relationships or
            communication between any of the following: the FBI

                                    Page 11 of 12
